



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Strong, 2019 ONCA 15

DATE: 20190111

DOCKET: C63828

Doherty, Hourigan and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Erik Strong

Appellant

Mark C. Halfyard, for the appellant

Kevin Wilson, for the respondent

Heard: January 9, 2019

On appeal from the sentence imposed by Justice Jennifer
    Woollcombe of the Superior Court of Justice, sitting with a jury, on May 24,
    2017.

APPEAL BOOK ENDORSEMENT

[1]

There are three arguments. Two can be disposed of with one response. The
    trial judges determination that the parity principle as applied between Mr.
    Jones and this offender, and the trial judges finding that the alleged
    misconduct of the police did not warrant any reduction in the sentence, were
    both reasonable exercises of her discretion based on the record and we would
    not interfere with either.

[2]

The appellants main argument rests on the assertion that that the
    changed societal attitude toward marijuana use warrants a reduction in the
    established range for this kind of offence. We cannot accept this submission.

[3]

While the societal perception of the seriousness or harmfulness of the
    offenders conduct has a role to play in considering factors such as
    denunciation and deterrence, we see no basis to conclude that the conduct
    involved in this case would be viewed as anything other than serious criminal
    misconduct.

[4]

Parliament has not significantly altered the applicable penalty. Nor, in
    our view, can one assume that a large scale, prolonged trafficking for profit
    in marijuana is somehow viewed as less serious because of the legislative
    changes in respect of personal possession and use. The sentence was within the
    established range. We would dismiss the appeal.


